                         United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

JORDAN KAHN MUSIC COMPANY,                       §
L.L.C., SCOTT SWIECKI a/k/a SCOTT                §
MICHAELS, and SCOTT MICHAELS                     §   CIVIL ACTION NO. 4:21-CV-045-ALM
ENTERTAINMENT LLC,                               §
                                                 §
                                                 §
                                                 §
       Plaintiffs,
                                                 §
                                                 §
                                                 §
v.                                               §
                                                 §
                                                 §
DEAN “DENO” TAGLIOLI,                            §
                                                 §
                                                 §
                                                 §
       Defendant.
                                                 §
                                                 §
and                                              §
                                                 §
                                                 §
                                                 §
EMERALD CITY BAND, INC., and
                                                 §
EMERALD  CITY  MANAGEMENT,                       §
L.L.C.,                                          §
                                                 §
                                                 §
       Defendants/Counter-Plaintiffs             §
                                                 §



                        MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Motion for In Camera Inspection (Dkt. #20).

Having considered the motion and the relevant pleadings, the Court finds that Defendants’ motion

should be denied.
                                               BACKGROUND

        This case arises from a former business relationship between Plaintiff Scott Michaels

“Michaels” and Defendants Dean Taglioli (“Taglioli”), Emerald City Band, Inc. (“ECB”) and

Emerald City Management, L.L.C. (“ECM”). Following the termination of the relationship

between Michaels and Defendants, Michaels began operating Scott Michaels Entertainment, LLC

(“SME”) as the sole owner. Michaels also provided music and entertainment services through his

band, “Stratosphere Party Band.”

        Throughout the time Michaels was employed by Defendants, several different variations

of contracts were signed regarding Michaels’ employment. The final version, the “Addendum,”

includes a non-compete agreement. However, Michaels now seeks to work with Plaintiff Jordan

Kahn Music Company, despite the existence of the non-compete clause prohibiting the

relationship. Michaels claims he was coerced into signing the Addendum, which states:

        The Parties agree that their 2/15/17 and 3/1/18 agreements are modified as follows:
        (a) Scott Michaels is allowed to join and/or work with any bands or music
        businesses of his choosing except that he remains prohibited from working with
        Jordan Kahn and/or Joe Hargrave and any band(s) or company(s) affiliated with
        Jordan Kahn and/or Joe Hargrave for 24 months from the date of this Addendum;
        and (b) Scott Michaels is allowed to start and operate his own band(s) and/or music
        business(s)

(Dkt. #12 at p. 7).

        In accordance with the foregoing facts, Plaintiffs bring suit for common law unfair

competition, unjust enrichment, tortious interference, declaratory judgment,1 common law fraud,

and promissory estoppel. Plaintiffs also bring suit for violations of the Lanham Act Section 43(a)

and common law trademark infringement. Relevant to the trademark claims, Michaels asserts that

he created, originated, and developed the trademark “STRATOSPHERE PARTY BAND” (the


1
  Plaintiffs seek declarations that the Addendum is invalid and unenforceable and that there was non-infringement of
a valid copyright by Plaintiffs.

                                                         2
“Mark”). Michaels alleges that, despite his ownership of the Mark, Defendants purchased the

Mark as a keyword advertisement on mobile devices through Google’s search engine, and the

Mark is used by Defendants in conjunction with a “click-to-call advertisement.”

       On May 19, 2021, Defendants filed the present motion (Dkt. #20). On June 7, 2021,

Plaintiffs filed a response (Dkt. #23). On June 10, 2021, Defendants filed a reply (Dkt. #26). Also

on June 10, 2021, Plaintiffs filed a sur-reply (Dkt. #27).

                                            ANALYSIS

       Defendants “request in camera inspection” of “a complete list of the on-line marketing

search terms used by Defendants after June 1, 2020[,]” pursuant to Federal Rule of Civil Procedure

5.2 (Dkt. #20 at pp. 1, 2). According to Defendants, “[i]n order to show that they do not use

[STRATOSPHERE Party Band], Defendants have to reveal the words and terms they do use,

which would reveal to Plaintiffs the Defendants’ confidential and proprietary marketing strategy”

(Dkt. #20 at p. 1).

       Plaintiffs respond that “[t]he relief Defendants seek is unwarranted” because “not even

Defendants contend attorney-client privilege, attorney work product, trade secret privilege or the

like is implicated by requiring production of this relevant information” (Dkt. #23 at p. 2).

       Federal Rule of Civil Procedure 5.2 governs privacy protection for filings made with the

Court. See FED. R. CIV. P 5.2. Specifically, Rule 5.2 provides for: (1) the redaction of documents

in a narrow set of circumstances; (2) exemptions to the redaction requirements; (3) limitations on

remote access to electronic files; social security appeals and immigration causes; (4) filings made

under seal; (5) protective orders; (6) options for both additional unredacted filing under seal and

filing a reference list; and (7) waiver of protection of identifiers. See id. Rule 5.2 does not,

however, give the Court guidance on the inspection of documents in camera is appropriate.



                                                  3
       “[A]n in camera review is not appropriate merely because a party requests the district court

undertake the endeavor.” Jani-King Franchising, Inc. v. Jani-King (GB) Ltd., No. 3:13-CV-4136-

P (BF), 2015 WL 12916409, at *1 (N.D. Tex. Feb. 6, 2015) (citing United States v. Zolin, 491 U.S.

554, 571 (1989)). “Where there is a sufficient evidentiary showing that an issue exists regarding

the application of a privilege, the court must utilize its own discretion and determine whether in

camera review is appropriate under the circumstances presented.” Id. (citing Zolin¸ 491 U.S. at

571–72) (emphasis added). “However, such a procedure is appropriate only after the burdened

party has submitted detailed affidavits and other evidence to the extent possible.” Id. (citing

Orchestrate HR, Inc. v. Trombetta, No. 3:13-CV-2110-P, 2014 WL 884742, at *2 (N.D. Tex. Feb.

27, 2014)). Ultimately, however, “[o]nce [the relevant evidentiary] showing is made, the decision

whether to engage in in camera review rests in the sound discretion of the trial court.” Zolin, 491

U.S. at 572.

       The commonality between the cases in which in camera review is considered is not present

in the instant action—namely, an assertion of privilege. Defendants do not appear to assert that

the information sought to be reviewed by the Court is non-discoverable by way of any privilege.

Rather, Defendants contend that the “request is reasonable, without undue burden on the Court

and necessary to preserve confidential information and avoid the production of irrelevant business

competitive information” (Dkt. #26 at p. 1). However, absent a basis for the review, the reasonable

nature of such is irrelevant. Further, Plaintiffs have failed to provide persuasive argument as to

why less burdensome means of protecting the documents are insufficient. Because Defendants do

not assert privilege over the information contained within the documents sought to be reviewed,

nor do Defendants offer a sufficient evidentiary showing that some issue exists regarding such




                                                4
    non-asserted privilege, the Court finds in-camera review inappropriate. Defendants do have

    alternative means by which to protect their confidential and proprietary information, however.

            Federal Rule of Civil Procedure 26 provides, in relevant part, “[t]he court may, for good

    cause, issue [a protective] order to protect a party from annoyance, embarrassment, oppression, or

    undue burden or expense. . . .” FED. R. CIV. P. 26(c). A protective order issued by the Court may

    include limits on discovery, including: “forbidding inquiry into certain matters, or limiting the

    scope of disclosures or discovery to certain matters” and “requiring that a trade secret or other

    confidential research, development, or commercial information not be revealed or be revealed only

    in a specified way.” FED. R. CIV. P. 26(c)(1). Under the plain language of Rule 26(c)(1),

    Defendants’ confidential information would be appropriately protected by the entering of an order

    restricting the dissemination or use of such information. However, because the issue of a

    protective order is not presently before the Court, no further analysis of the scope or ultimate

    issuance of a protective order is necessary.
.
                                             CONCLUSION

           It is therefore ORDERED that Defendants’ Motion for In Camera Inspection (Dkt. #20)

    is hereby DENIED.

           SIGNED this 21st day of June, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                    5
